Case 1:19-mc-00468-KPF Document1 Filed 10/18/19 Page 1 of 7

1 OMISC AES

Marc P. Berger

Sanjay Wadhwa

Wendy Tepperman | JUDGE FAILLA
Paul G. Gizzi

Bennett Ellenbogen

Attorneys for Applicant

SECURITIES AND EXCHANGE COMMISSION
New York Regional Office

200 Vesey Street, Suite 400

New York, NY 10281

(212) 336-0077 (Gizzi)

Email: gizzip@sec.gov

(212) 336-0062 (Elienbogen)

Email: ellenbogenb@sec.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
SECURITIES AND EXCHANGE COMMISSION,
Applicant, : 19-MISC-
- against - :
ECF CASE
JAMES DAVID O’BRIEN,

Respondent.
X

 

SECURITIES AND EXCHANGE COMMISSION’S
APPLICATION FOR AN ORDER TO SHOW CAUSE AND
FOR AN ORDER REQUIRING COMPLIANCE WITH SUBPOENA
The Securities and Exchange Commission (“Commission”), by its undersigned counsel,

respectfully submits this Application for an Order to Show Cause and for an Order Requiring
Compliance with Subpoena (“Application”), together with a proposed order to show cause, a
memorandum in support, the Declaration of Bennett Ellenbogen (“Ellenbogen Declaration”), and
exhibits thereto, based on the following:

1. Respondent James David O’Brien (“O’Brien”), a resident of Gibbsboro, New

Jersey, has refused to comply with a lawful Commission investigative subpoena. The subpoena
Case 1:19-mc-00468-KPF Document1 Filed 10/18/19 Page 2 of 7

requires O’Brien to provide investigative testimony in the Commission’s non-public
investigation entitled Jn the Matter of American River Bankshares (TISO) (Internal File No. NY-
9615) (the “American River Investigation”).

2. On February 17, 2017, the Commission issued an Order Directing Private
Investigation and Designating Officers to Take Testimony (the “Formal Order”) in the American
River Investigation. That order, along with two supplemental orders respectively dated May 14
and June 6, 2019 (the “Supplemental Orders”), designates certain individuals—including
individuals who work in the Commission’s New York Regional Office in Manhattan—as
officers of the Commission empowered to issue subpoenas and take evidence in the American
River Investigation. As these orders make clear, the Commission’s statutory authority to
conduct the American River Investigation arises under Sections 19(c) and 20{a) of the Securities
Act of 1933 (’Securities Act”), 15 U.S.C. §§ 77s(c) and 77t(a), and Sections 21(a) and (b) of the
Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78u(a) and (b).

3. Pursuant to the Formal and Supplemental Orders, the Commission is
investigating, among other things, potential market manipulation in the securities of American
River Bankshares and other issuers, which may constitute violations of various provisions of the
federal securities laws.

4. On May 15, 2019, the Commission staff issued a Commission investigative
subpoena for testimony to O’Brien (the “2019 Subpoena”) pursuant to the Formal Order and the
first Supplemental Order. The Commission staff served the 2019 Subpoena on O’Brien by
sending it to his counsel, who agreed to accept service, by United Parcel Service overnight
delivery and email. The 2019 Subpoena required O’Brien to provide sworn testimony at the

Commission’s New York Regional Office on June 19, 2019 at 10:00 a.m.
Case 1:19-mc-00468-KPF Document1 Filed 10/18/19 Page 3 of 7

5. On May 21, 2019, O’Brien’s counsel acknowledged receipt of the 2019 Subpoena
and indicated that counsel was unavailable on June 19, 2019. The Commission staff and
O’Brien’s counsel then agreed upon the mutually convenient date of July 23, 2019 for O’Brien’s
testimony.

6. On July 10, 2019, O’Brien’s counsel wrote to the Commission staff requesting an
agreement that the testimony would be pursuant to a proffer agreement, given that O’Brien had
provided a voluntary interview to the Commission staff the prior year pursuant to a proffer
agreement.!

7. On July 15, 2019, the Commission staff informed O’Brien’s counsel that the 2019
Subpoena sought O’Brien’s testimony under oath, not pursuant to a proffer agreement.

8. On July 17, 2019, O’Brien’s counsel informed the Commission staff that O’Brien
was not yet ready to assert his Fifth Amendment privilege against self-incrimination or otherwise
refuse to testify but that O’Brien would not appear for his scheduled testimony.

9. The Commission staff then engaged in an oral and written dialogue with
O’Brien’s counsel to try to obtain compliance with the 2019 Subpoena without judicial
intervention. Nevertheless, O’Brien’s counsel reiterated that O’Brien would not appear for
investigative testimony pursuant to the 2019 Subpoena.

8. On July 23, 2019, the Commission staff, as it had previously noted to O’Brien’s
counsel that it would do, appeared for O’Brien’s testimony pursuant to the 2019 Subpoena.

O’Brien failed to appear.

 

} The proffer agreement, a standard-form agreement routinely used by the Commission

staff for voluntary proffers, provides that, except in limited circumstances described in the
agreement, the Commission cannot use O’Brien’s proffer statements against him in any
subsequent Commission enforcement proceeding against him. As the proffer agreement’s terms
make clear, the agreement applies only to the specific proffer interview identified in the
agreement.
~

Case 1:19-mc-00468-KPF Document1 Filed 10/18/19 Page 4 of 7

10. | The Commission therefore respectfully submits this Application for an Order to
Show Cause, in the form attached, requiring O’Brien to show cause why he should not be
ordered to appear for testimony pursuant to the 2019 Subpoena.

11. | The Commission further requests that, absent just cause for O’Brien’s failure to
comply with the 2019 Subpoena, the Court enter an Order requiring O’Brien to obey the 2019
Subpoena and appear for testimony within thirty (30) days of being so ordered.

12. The Court has jurisdiction over this matter and venue properly lies within the
Southern District of New York, pursuant to Section 22(b) of the Securities Act, 15 U.S.C.

§ 77v(b), and Section 21(c) of the Exchange Act, 15 U.S.C. § 78u(c).

WHEREFORE, the Commission respectfully requests:

I.

That the Court enter an Order to Show Cause, directing O’Brien to show cause why this
Court should not enter an order requiring O’Brien to appear for testimony pursuant to the 2019
Subpoena.

Il.

That the Court enter an order requiring O’Brien to comply fully with the 2019 Subpoena
within thirty (30) days.

Il.

That the Court order such other and further relief as may be necessary and appropriate to
achieve compliance with the 2019 Subpoena within the time set forth in the proposed Order to

Show Cause.
Case 1:19-mc-00468-KPF Document1 Filed 10/18/19 Page 5 of 7

Dated: October 18, 2019
New York, NY
SECURITIES AND EXCHANGE COMMISSION

Marc P. Berger “Y/ / GH \
Sanjay Wadhwa

Wendy Tepperman

Paul G. Gizzi

Bennett Ellenbogen

New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281-1022
(212) 336-0067 (Gizzi)
Email: gizzip@sec.gov

(212) 336-0062 (Ellenbogen)
Email: ellenbogenb@sec.gov
Case 1:19-mc-00468-KPF Document1 Filed 10/18/19 Page 6 of 7

19MISC 4°58
UNITED STATES DISTRICT COURT ~~
SOUTHERN DISTRICT OF NEW YORK

 

x. JUDGE FAILLA
SECURITIES AND EXCHANGE COMMISSION,
Applicant, : 19-MISC-
- against - :
ECF CASE
JAMES DAVID O’BRIEN,
Respondent.
x

 

[PROPOSED] ORDER TO SHOW CAUSE

WHEREAS, the Securities and Exchange Commission (“Commission”) applied for an
order directing Respondent James David O’Brien (“O’Brien”) to show cause why he should not
be ordered to appear for testimony as called for by the Commission’s investigative subpoena
served on O’Brien on May 15, 2019 (the “Subpoena”’);

WHEREAS, the Court has considered the application filed by the Commission and the
memorandum of law and declaration, with exhibits, filed in support of the application;

WHEREAS, based upon these documents, the Court is satisfied that the Commission has
made a sufficient and proper showing in support of the relief sought in its application, and
therefore:

I.
IT IS HEREBY ORDERED that O’Brien shall appear before this Court at

.m. on ____,2019in Room __ of the United States Courthouse,

, New York, NY 10007, to show cause why the Court should not issue

 

an Order:

(a) directing O’Brien to appear for testimony at the Commission’s offices in the New
York Regional Office in response to the Subpoena no later than __, 2019;

(b) directing that, in the event that O’Brien does not appear for his testimony described in

paragraph (a) by the date specified above in the paragraph,
Case 1:19-mc-00468-KPF Document1 Filed 10/18/19 Page 7 of 7

(i) the Commission will have established a prima facie case of civil contempt
against O’Brien for his failure to comply with the Order directing him to appear
for testimony; and

(ii) O’Brien may be held in civil contempt for failure to comply with that Order
without further notice or hearing; and

(c) granting the relief in the foregoing paragraphs (a) through (b) in the event that
O’Brien fails to appear before this Courtat ss © sm. on __, 2019 in
Room _ of the United States Courthouse, , New York, NY 10007.

II.

IT IS FURTHER ORDERED that a copy of this Order and the papers supporting the
Commission’s application be served upon O’Brien by transmitting the papers to O’Brien or his
counsel in this matter on or before ___, 2019 by email, facsimile, personal
service, any overnight mail delivery service, or any method that would satisfy the requirements
for service of process under Federal Rule of Civil Procedure 4.

il.

IT IS FURTHER ORDERED that O’Brien shall file and serve any opposing papers in
response to the application no later than ___, 2019 at 5:00 p.m. Service shall be
made by delivering the papers via email to gizzip@sec.gov and ellenbogenb@sec.gov. The
Commission shall file and serve any reply papers by ___,2019at_ ——~—~——s.m. The
Commission shall serve any reply papers on O’Brien or his counsel by email, facsimile, courier,

or any overnight mail delivery service.

SO ORDERED

Dated: , 2019
New York, NY

 

UNITED STATES DISTRICT JUDGE
